DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 2, the applicant recites “the semibody” in line 1.  However, claim 2 depends from claim 1 which recites “two semibodies”.  It is unclear which of the two semibodies the applicant is refereeing to in claim 2 by the phrase “the semibody”.
Claims 3-6 depend from claim 2 and likewise are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russian Patent RU2285106 to Andoskin in view of Clemens 5195585, Beeman 6189618 and Clarke 5458208.
Referring to claim 1, Andoskin discloses a packed-hole assembly with a small-sized hydraulic downhole motor for intensifying drilling in deviated holes, comprising a drilling bit, a positive displacement motor (2) with a skew angle unit at a deviation angle f (see angle in figure 1), wherein the assembly further includes the following equipment rigidly connected with each other, with drill pipes (1)  and with the motor through threaded connection , b) a joint-hinge module ( articulated coupling) configured to locate the rotation module concentrically with a hole axis and provide an optimal rotation speed of the rotation module body, and also to locate the packed-hole assembly with necessary skew angle units and curvature radius Rc in a apsidal plane of the hole, the joint-hinge module comprising two semibodies ( 12 and 16) connected to each other by a joint (7) freely rotatable in the apsidal plane to an angle e = f, limited by cams (at 15,13). 
Andoskin does not disclose a rotation module  or at least one semibody is equipped with centering ribs. Clemens teaches a rotation module comprising a fixed shaft (16)  with a central channel ( 36) and axial holes (38) for drilling fluid, and a rotating body (14) with radial channels (54) installed on  bearings (28,30) circulatory movable due to reactive force of drilling fluid running out to the hole annular space through the shaft axial holes, space between the shaft and rotating body and radial 
Referring to claim 2, Andoskin discloses wherein the semibody contains brasses (8, 9) with ball-shaped surfaces, complementary to the joint, and seals (oring around element 9 and 10) ensuring a leak tightness of the joint-hinge module, and also an elastomer (11) for vibration absorbing.
Referring to claim 3, Andoskin discloses there is a spacer ring (ring to the right of element 8 in figure 1) in the joint-hinge module semibody to match joint flexure plane and downhole motor skew angle unit flexure plane with apsidal plane.

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 








/Giovanna Wright/Primary Examiner, Art Unit 3672